Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22229 VITAL IMAGES,INC. (Exact name of registrant as specified in its charter) Minnesota 42-1321776 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 5850 Opus Parkway, Suite300 Minnetonka, Minnesota 55343-4414 (Address of principal (Zip Code) executive offices) (952) 487-9500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x On August 2, 2010, there were 14,360,925 shares of the Registrant’s common stock, par value $.01 per share, outstanding. Vital Images,Inc. Form10-Q June 30, 2010 Table of Contents Page Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II. Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 2 Table of Contents PartI. Financial Information Item 1.Financial Statements Vital Images,Inc. Condensed Consolidated Balance Sheets (In thousands, except per share amounts) (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net Prepaid expenses and other current assets Total current assets Marketable securities Property and equipment, net Other intangible assets, net Goodwill Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued compensation Accrued royalties Other current liabilities Deferred revenue Total current liabilities Deferred revenue Deferred rent Total liabilities Commitments and contingencies (Note 12) Stockholders’ equity: Preferred stock: $0.01 par value; 5,000 shares authorized; none issued or outstanding - - Common stock: $0.01 par value; 40,000 shares authorized; 14,451 issued and outstanding as of June 30, 2010; and 14,330 shares issued and outstanding as of December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral partof the Condensed Consolidated Financial Statements. 3 Table of Contents Vital Images,Inc. Condensed Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenue: License fees $ Maintenance and services Hardware Total revenue Cost of revenue: License fees Maintenance and services Hardware Total cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Asset impairment (Note 5) - - Total operating expenses Operating loss ) Interest income Loss before income taxes ) Provision for income taxes 21 45 Net loss $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral partof the Condensed Consolidated Financial Statements. 4 Table of Contents Vital Images,Inc. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization of property and equipment Amortization of identified intangibles Asset impairment - Provision for doubtful accounts 66 88 Deferred income taxes - Amortization of discount and accretion of premium on marketable securities 4 Employee stock-based compensation Amortization of deferred rent ) ) Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets Accounts payable ) Accrued expenses and other liabilities ) ) Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of marketable securities ) ) Proceeds from maturities of marketable securities Net cash (used in) provided by investing activities ) Cash flows from financing activities: Repurchases of common stock ) ) Proceeds from sale of common stock under stock plans Payment for options tendered (Note 4) ) - Net cash provided by (used in) financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral partof the Condensed Consolidated Financial Statements. 5 Table of Contents Vital Images,Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Basis of presentation The accompanying unaudited Condensed Consolidated Financial Statements of Vital Images,Inc. (the “Company”) have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form10-Q and Rule10-01 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, for a fair statement have been included. Operating results for the three and six months ended June 30, 2010 are not necessarily indicative of the results that maybe expected for any subsequent quarter or for the year ending December31, 2010. The December 31, 2009 condensed consolidated balance sheet information was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form10-K for the year ended December 31, 2009. The Condensed Consolidated Financial Statements include the accounts of the Company and its wholly-owned subsidiaries. All intercompany accounts and transactions have been eliminated. The Company views its operations and manages its business as one reportable segment - the development and marketing of software and related products and services for advanced visualization and analysis solutions for use by medical professionals in clinical analysis and therapy planning. Factors used to identify the Company’s single operating segment include the financial information available for evaluation by the chief operating decision maker in making decisions about how to allocate resources and assess performance. The Company markets its products and services through a direct sales force, resellers and independent distributors in the United States and international markets. Certain reclassifications have been made to prior period operating expense amounts in order to conform to the current period presentation. Specifically, expenses related to certain product development related activities were reclassified from general and administrative expense and sales and marketing expense to research and development expense and therefore had no effect on previously reported stockholder’s equity, net loss, or net cash flows. Operating expenses for the three and six months ended June 30, 2009 as reported and as reclassified were as follows: For the Three Months Ended For the Six Months Ended June 30, 2009 June 30, 2009 As Previously Reported As Reclassified As Previously Reported As Reclassified Operating expenses: Sales and marketing $ Research and development General and administrative Asset impairment Total operating expenses $ 6 Table of Contents 2. Significant customers and geographic data Significant customer revenue (dollars in thousands): For the Three Months Ended For the Six Months Ended June 30, June 30, Toshiba Medical Systems Corporation $ Percentage of total revenue 47
